

February 7, 2020


{Via email}


Ms. Leah Sweet


Dear Leah:


On behalf of GoDaddy Inc. (“GoDaddy”) I am thrilled to offer you a position as a
member of its Board of Directors (the “Board”) commencing after, and subject to,
your nomination by the Nominating and Corporate Governance Committee, and
appointment by the Board, further subject to:


(i)your obtaining any approvals that may be required by other Boards on which
you serve (if applicable);
(ii)your successful completion of our D&O Questionnaire (attached) and its
review by our counsel;
(iii)the completion of reference and formal background checks (which are already
in progress).


Timing. We’ve included the contemplated timeline in connection with your
appointment. Please note that completion and return of the D&O Questionnaire is
critical to the process and if you could return it no later than Tuesday,
February 4, that would be wonderful. Reference and background checks are
underway, and we expect those to be completed by Friday, February 7.


Assuming the successful completion of these items to the satisfaction of
GoDaddy, I will circulate final execution versions of the offer letter, director
indemnification agreement, w-9 form and limited power of attorney (so that we
can file certain SEC forms on your behalf) – next Friday, February 7. I’ll also
circulate the necessary Board resolutions simultaneously, and we would
officially announce your appointment to the GoDaddy Board in a press release
that would drop on Monday, February 10.


Our VP of Communications, Karen Tillman will be in touch early next week with a
draft of the proposed press release (as we assume PayPal’s communications team
will need to approve it also). And, kindly forward a copy of your bio and
headshot to me so we can ensure they are uploaded to our investor relations
site.


Compensation. Leah, we value your knowledge, expertise and talent and have
developed this offer to ensure you will be well compensated for the time and
dedication you will bring not only to our Board, but to our Compensation
Committee. You will be compensated for your Board and Committee member services
in the form of both cash and equity as set forth in our Outside Director
Compensation Policy (“Director Compensation Policy”)(attached). Under the
Director Compensation Policy, you’ll receive an annual retainer of $50,000 and
$12,000 for your service on the Board and Compensation Committee, respectively,
as well as the RSU awards set forth below. (Both payments will be pro-rated for
2020 based on your anticipated February 10 appointment date.) In addition, you
will be eligible to participate in our medical and dental benefits plan, should
you be interested.


RSU Awards. Upon joining our Board, you will be granted an award of Restricted
Stock Units (“RSUs”) valued at $220,000 (the “Initial Award”). The Initial Award
vests on the one-year anniversary of the grant date, subject to your continued
service through the applicable vesting date.


In addition, on the date of each annual meeting of stockholders (“Annual
Meeting”) during your service on the Board, you will automatically be granted an
additional award of RSUs valued at $220,000, provided that you have, as of the
date of the Annual Meeting, been a Service Provider in excess of six (6) months
(“Annual Award”). The Annual Award vests on the day prior to the date of the
next Annual Meeting, subject to your continued service through the applicable
vesting date. (Our next Annual Meeting is currently scheduled for June 3, 2020.)


The Initial Award and any Annual Award are subject to the terms of the Director
Compensation Policy, our Outside Director Equity Ownership Guidelines for
Non-Employee Directors (attached) and any plans or agreements referenced
therein. You will also need to electronically acknowledge the Notice of
Restricted Stock Unit Grant and Restricted Stock Unit Agreement (attached) in
your e*Trade account after your appointment is official and your equity has been
awarded. If you don’t have an e*Trade account, don’t worry; once everything is
official, I’ll ensure someone from our equity team reviews it with you.


1



--------------------------------------------------------------------------------



Expense reimbursement. You will be reimbursed for all reasonable expenses
incurred by you in the performance of your duties in accordance with GoDaddy’s
policies.


Indemnification. As with all our directors and executive officers, you will be
afforded indemnity protections pursuant to our standard Director Indemnification
Agreement (attached).


Compliance & EDGAR Codes. GoDaddy is a Delaware corporation and your rights and
duties as a Board member are prescribed by Delaware law and our charter
documents, as well as by the policies established by our Board from time to time
and the rules and regulations of the U.S. Securities and Exchange Commission and
the New York Stock Exchange. Upon appointment to the Board, you will become a
Section 16 reporting person of GoDaddy, too; as such we will need your Edgar
codes, so please send them to me sometime next week. If you don’t yet have Edgar
codes, let me know and we will drive that process forward. You may also be
requested to serve as a director of one or more of our subsidiaries in which
case you may be subject to other laws while serving in such a capacity. In
addition, please note that, as a director, you will be subject to the corporate
policies of GoDaddy, including its Insider Trading Policy (attached).


No conflict. In accepting our offer, you are representing that you do not know
of any conflict that would restrict you from becoming a director of GoDaddy. You
also agree that, during the term of your service on the Board, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which GoDaddy or any of its
affiliates is now involved or becomes involved during your service on the Board,
nor will you engage in any other activities that conflict with your obligations
to GoDaddy.


Confidentiality. During your service on the Board and thereafter, you agree to
hold in strictest confidence, and not to use, except for the benefit of GoDaddy,
or to disclose to any person, firm or corporation without written authorization
of the Board, any Confidential Information of GoDaddy, except under a
non-disclosure agreement duly authorized and executed by GoDaddy. “Confidential
Information” means any non-public information that relates to the actual or
anticipated business or research and development of GoDaddy and its affiliates
(“GoDaddy Group”), business strategy, contemplated merger and acquisition
activity, technical data, trade secrets or know-how, including, but not limited
to, research, product plans or other information regarding the GoDaddy Group’s
products or services and markets therefore, customer lists and customers
(including, but not limited to, customers of the GoDaddy Group on whom you
called or with whom you became acquainted during the term of your directorship),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
or other business information. Confidential Information does not include any
information which (i) was publicly known or made generally available prior to
the time of disclosure by the GoDaddy Group to you; (ii) becomes publicly known
or made generally available after disclosure by the GoDaddy Group to you through
no wrongful action or omission by you; or (iii) is or was in your rightful
possession, without confidentiality obligations, at the time of disclosure by
the GoDaddy Group as shown by your then-contemporaneous written records.


Leah, on behalf of myself and the entire GoDaddy Board, we are truly excited to
have you join our team and help us make Go Daddy Go!


Our quarterly Board and Committee meetings are held either in Scottsdale, AZ,
the Bay area or Kirkland, WA; our next Board meeting is scheduled for 9:00 am PT
on Thursday, March 5 in Palo Alto at the offices of our corporate counsel,
Wilson Sonsini. We are also working on a Board dinner for the evening of March
4, also in the Palo Alto area; details will be forthcoming.


Please do not hesitate to contact me with any questions you may have. Leah, we
look forward to receiving your acceptance of this offer, and more importantly,
to seeing you soon!


Sincerely,


Nima Jacobs Kelly
Chief Legal Officer


2



--------------------------------------------------------------------------------



I hereby accept the terms and conditions set forth in this letter.

/s/ Leah SweetLeah SweetFebruary 7, 2020Date



3

